Citation Nr: 1529898	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972 and from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement with the initial rating which the Atlanta RO continued in July 2005.  The claim was remanded by the Board in December 2010 for the RO to issue a statement of the case.  The Atlanta RO has original jurisdiction over the claim.

In July 2014, the Board remanded the claim for a VA examination based on evidence in the claims file that the Veteran's hearing loss had worsened since the last examination was conducted.  The Veteran underwent an examination in October 2014.  The Board finds the examination report to be adequate as it provides the information necessary to rate the Veteran's disability pursuant to the rating schedule and indicates the effect of hearing loss on the Veteran's everyday life.  The Board finds that the prior remand directives were satisfactorily completed and that a new remand is not required to satisfy the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's right ear hearing loss was manifested by Level I hearing acuity and the Veteran's left ear hearing loss was manifested by Level II hearing acuity.





CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in March 2004 prior to the initial rating decision in October 2004.  The letter informed the Veteran of the evidence necessary to establish service connection.  The November 2011 SOC provided the Veteran with the relevant rating criteria for hearing loss.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The Veteran's service treatment records and VA treatment records were associated with the claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim.

There are three audiological examinations of record.  The examinations in July 2004, June 2005 and October 2014 provide the information required to determine the appropriate disability rating under the schedular criteria.   In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, the examiners at each examination indicated that the Veteran had difficulty hearing and understanding, especially when more than one person was speaking because of worse hearing in the left ear than the right ear.  The Board has the entire record for review, including statements submitted by the Veteran.  The Board concludes that the requirement that the functional effects of the hearing disability be described has been effectively met. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development or prejudice to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement to a Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  

Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

At the Veteran's July 2004 examination, an audiogram yielded the following results with puretone thresholds, measured in decibels:




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
15
15
      30
Left Ear
5
15
45
65
65

The average decibel loss was 18 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 100 percent in the right ear and 88 percent in the left ear.  Functional impairment was noted to include "difficulty hearing and understanding."

At the June 2005 VA examination, an audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
15
20
      40
Left Ear
10
20
50
65
70

The average decibel loss was 23 decibels in the right ear and 51 decibels in the left ear.  Speech recognitions scores using the Maryland CNC test were 100 percent in the right ear and 88 percent in the left ear.  Functional impairment was again noted to include "difficulty hearing and understanding."

At the examination in October 2014, an audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
20
35
      40
Left Ear
20
30
65
75
75

The average decibel loss was 28 decibels in the right ear and 61 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 94 percent in the right ear and 92 percent in the left ear.   When asked about the impact of hearing loss on the ordinary conditions of his daily life, the Veteran indicated he could hear better out of his right ear and that it was confusing when two people talked to him at the same time.  He indicated he could not understand them unless one was quiet.

Using Table VI, these audiometric test results show that the Veteran had Level I hearing acuity in the right ear and Level II hearing acuity in the left ear at the July 2004, June 2005 and October 2014 VA examinations.  

The Board has considered the use of Table VIA to measure the hearing acuity in the Veteran's left ear.  However, there is no indication that an examiner has certified that use of the speech discrimination test was not appropriate.  In addition, the audiometric test results do not demonstrate that each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more in the left ear at any time during the appeal period and the pure tone threshold difference between 1000 Hertz and 2000 Hertz is not great enough to warrant use of Table VIA as set forth in 38 C.F.R. § 4.86(b).  As such, the use of Table VIA is not appropriate in this case and the Veteran is not entitled to separate evaluations for each ear.

Based on the foregoing and given the regulations concerning hearing loss ratings, a compensable schedular rating cannot be granted at this time.  Higher evaluations are assigned for more severe hearing impairment when reflected as such by objective audiological testing.  

Because the preponderance of the evidence is against the claim,  the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the rating criteria reasonably describe the claimant's disability level and symptomatology.  Although the Veteran's hearing in his left ear is worse than in his right ear, there is no evidence of record that the Veteran is unable to work or has had to miss work because of his hearing loss or that the rating schedule is inadequate for purposes of rating the Veteran's service-connected disability.  Therefore, referral for an extraschedular rating is not warranted.

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in a circumstance in which the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his hearing loss.  Therefore, the issue has not been raised and further contemplation of a TDIU is not warranted.


ORDER

A compensable rating for service-connected bilateral hearing loss is denied.






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


